DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
2.	Claims 1-15 are currently pending for examination.

Claim Objections
3.	Claim 15 is objected to because of the following informalities: the claim has multiple full stops at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-4, 6-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keays et al. (Keays; US 2014/0311215).
	For claim 1, Keays discloses computer-based system for controlling access to a locked item, comprising: 
	an alcohol tester, receiving a user's breath, and producing an output indicative of an amount of alcohol in the user's breath [E.g. 0041: the substance testing device 10 is a hand held substance testing device operable to test for the presence of alcohol or other substance in the breath of the user. The testing device may also operate to test the quantity of alcohol or other substance in the breath of the user. Additionally, the substance testing device 10 is preferably operable to generate a substance content signal 11 comprising at least substance content data. For example, the testing device may comprise a breathalyzer type testing device operable to analyze the alcohol content of the breath of a user and generate an alcohol content signal indicative of the alcohol content of the user's breath], 
	the alcohol tester producing a wirelessly communicated output signal indicative of the amount of alcohol in the user's breath [E.g. 0044: the transceiver unit 12 may be a wireless or cellular transmitter or transceiver device. It may be a smart cellular phone such as an iPhone that may be configured to be connected to the breath testing device either directly, such as by electrical connection, or wirelessly, so as to receive the content signal 11. Additionally, the transceiver unit 12 may be configured to transmit the content signal 11 to the receiving station 14. Transmission may occur over a wireless, wired, cellular, or any other type of network now known or hereafter developed, 0053: The wireless or cellular transmitter or transceiver device 88 may also be configured to transmit the signal over a wireless or cellular network to a wireless or cellular receiving station 14, for example, the cellular phone of a supervisory monitor 16]; 
	a wireless communicating lock, which receives an unlock command wirelessly, and unlocks responsive to receiving the unlock command [E.g. 0130: on receipt of a breath test signal having an undesired substance content data, the parent may, from his cell phone, send the breath test signal or other control signal to the interlock device, thereby shutting down the teenager's use of the vehicle, 0094: a mobile breath-testing module 210 and user identification device 220 may also be included in a vehicle ignition interlock signal generating system 200. The output of the breath test module 210 and the user identification module 220 may be provided to a breath test signal module 230, which then may provide a signal to enable/disable a car ignition lock 240 based on the data received in accordance with the algorithms described above. The enable/disable signal may be provided to the car ignition lock 240 either wirelessly, e.g., via Bluetooth connection, or a wired connection. In addition, an on-call supervisory person 250 may be alerted, and a receiving station 260, which may be a website and/or monitoring station may also receive the enable/disable signal as well as the content signal 11 described above, 0128: the monitoring station 600 may be in wireless communication with the intermediary device 500 and may receive the breath test signal and/or the breath test report 400. In some embodiments, the monitoring station 600 receives the breath test signal and generates the breath test report. Preferably, the monitoring station comprise at least one of: a website, a cellular phone, an email account inbox, or a vehicle interlock device 700…, 0129:  the monitoring station 600 comprises a vehicle interlock 700 having a digital processor 720, a non-volatile memory 740, an engine interface 760, an alarm interface 780, and a PAN module 790 coupled to the intermediary device 500. As described above, the intermediary device may transmit the breath test signal to the vehicle interlock device via the PAN network, or any other means of communication now known or hereafter developed. On receipt of a breath test signal having a substance content data exceeding certain threshold, the digital processor 720 may cause the engine interface to disable the associated vehicle engine. The digital processor 720 may also cause the breath test signal and/or report to be stored within the non-volatile memory 740, accessible by authorized persons, for example police officers, probation officers, court officials, family members and sobriety coaches. In some embodiments, the vehicle interlock 700 may function as an additional intermediary device and transmit the breath test signal to other monitoring stations by similar means as those described above with reference to the intermediary device]; and 
	a portable device, running an application which wirelessly receives the output from the alcohol tester indicative of a concentration of alcohol in the user's breath [E.g. 0044: the transceiver unit 12 may be a wireless or cellular transmitter or transceiver device. It may be a smart cellular phone such as an iPhone that may be configured to be connected to the breath testing device either directly, such as by electrical connection, or wirelessly, so as to receive the content signal 11. Additionally, the transceiver unit 12 may be configured to transmit the content signal 11 to the receiving station 14. Transmission may occur over a wireless, wired, cellular, or any other type of network now known or hereafter developed, 0053: The wireless or cellular transmitter or transceiver device 88 may also be configured to transmit the signal over a wireless or cellular network to a wireless or cellular receiving station 14, for example, the cellular phone of a supervisory monitor 16, 0130: on receipt of a breath test signal having an undesired substance content data, the parent may, from his cell phone, send the breath test signal or other control signal to the interlock device, thereby shutting down the teenager's use of the vehicle, 0012], and
	where the portable device determines if the amount of alcohol in the user's breath is over a limit or under the limit, and responsive to determining that the concentration of alcohol is under the limit, sends the signal to the wireless communicating lock which unlocks the wireless communicating lock, and responsive to determining that the amount of alcohol in the user's breath is over the limit, does not send the signal to the lock and maintains the lock in the locked position [E.g. 0130: on receipt of a breath test signal having an undesired substance content data, the parent may, from his cell phone, send the breath test signal or other control signal to the interlock device, thereby shutting down the teenager's use of the vehicle, 0094: a mobile breath-testing module 210 and user identification device 220 may also be included in a vehicle ignition interlock signal generating system 200. The output of the breath test module 210 and the user identification module 220 may be provided to a breath test signal module 230, which then may provide a signal to enable/disable a car ignition lock 240 based on the data received in accordance with the algorithms described above. The enable/disable signal may be provided to the car ignition lock 240 either wirelessly, e.g., via Bluetooth connection, or a wired connection. In addition, an on-call supervisory person 250 may be alerted, and a receiving station 260, which may be a website and/or monitoring station may also receive the enable/disable signal as well as the content signal 11 described above, 0128: the monitoring station 600 may be in wireless communication with the intermediary device 500 and may receive the breath test signal and/or the breath test report 400. In some embodiments, the monitoring station 600 receives the breath test signal and generates the breath test report. Preferably, the monitoring station comprise at least one of: a website, a cellular phone, an email account inbox, or a vehicle interlock device 700…, 0129:  the monitoring station 600 comprises a vehicle interlock 700 having a digital processor 720, a non-volatile memory 740, an engine interface 760, an alarm interface 780, and a PAN module 790 coupled to the intermediary device 500. As described above, the intermediary device may transmit the breath test signal to the vehicle interlock device via the PAN network, or any other means of communication now known or hereafter developed. On receipt of a breath test signal having a substance content data exceeding certain threshold, the digital processor 720 may cause the engine interface to disable the associated vehicle engine. The digital processor 720 may also cause the breath test signal and/or report to be stored within the non-volatile memory 740, accessible by authorized persons, for example police officers, probation officers, court officials, family members and sobriety coaches. In some embodiments, the vehicle interlock 700 may function as an additional intermediary device and transmit the breath test signal to other monitoring stations by similar means as those described above with reference to the intermediary device].
	For claim 2, Keays discloses wherein the locked item is a locked vehicle [E.g. 0094, 0128-0130].
	For claim 3, Keays discloses wherein the portable device is a mobile phone [E.g. 0046: the receiving station 14 may comprise any location, device or system where the content signal 11 is received, including, for example: a cellular/smart phone, 0053: The wireless or cellular transmitter or transceiver device 88 may also be configured to transmit the signal over a wireless or cellular network to a wireless or cellular receiving station 14, for example, the cellular phone of a supervisory monitor 16, 0128, 0130].
	For claim 4, Keays discloses where the application also controls obtaining a photograph of the user at a time when the user is using the alcohol tester [E.g. 0012, 0016, 0130].
	For claim 6, Keays discloses setting a level comprising the limit on a remote server, and allowing the level to be changed by a user who has sufficient credentials to change the level [E.g. 0045: The receiving station 14 may be configured to inform the supervisory monitor 16 if the content signal 11 is not received from the transceiver at a predetermined time, or if the content signal 11 indicates that the substance content levels exceed a predetermined threshold. For example, the typical legal limit of blood alcohol content (BAC) is 0.08%. Thus, receiving station may inform the supervisory monitor 16 if the content signal indicates the user's BAC is greater than 0.08%. Importantly, the predetermined threshold may be set at a higher or lower level as may be desired].
	For claim 7, Keays discloses wherein the application requires verifying the photograph of the user before sending the signal to the wireless communicating lock which unlocks the wireless communicating lock [E.g. 0012, 0016, 0051, 0073, 0104, 0130].
	For claim 8, Keays discloses wherein the portable device uses face identification to analyze the picture [E.g. 0012, 0016, 0051, 0073, 0104, 0130].	For claim 10, is interpreted and rejected as discussed with respect to claim 1.
	For claim 11, is interpreted and rejected as discussed with respect to claim 2.
	For claim 12, is interpreted and rejected as discussed with respect to claim 3.
	For claim 13, is interpreted and rejected as discussed with respect to claim 7.
	For claim 14, is interpreted and rejected as discussed with respect to claim 4.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Keays in view of Moore, Jr. (Moore; US Pat. No. 4,125,241).
	For claim 5, Keays fails to expressly disclose where the lock uses a flexible tamper proof chain. 
	However, as shown by Moore, it was well known in the art of locks to have a lock that uses a flexible tamper proof chain (E.g. Abstract, Col 4, line 55-65).
	It would have been obvious to one of ordinary skill in the art of locks before
the effective filling date of the claimed invention modify Keays with the teaching of Moore in order to have a lock that prevent any disallowed or unauthorized access to the locked item and thereby increase the security of the system.

10.	Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Keays in view of VanderZanden et al. (VanderZanden; US 2019/0324446; provisional date is used).
	For claim 9, Keays fails to expressly disclose wherein the application detects the vehicle being turned off, and responsive to the vehicle being turned off, prompts the user to provide evidence that the vehicle has been locked using the lock.
	However, as shown by VanderZanden, it was well known in the art of locking vehicles to include an application that detects vehicle being turned off, and responsive to the vehicle being turned off, prompts a user to provide evidence that the vehicle has been locked using the lock [E.g. 0180].
	It would have been obvious to one of ordinary skill in the art of locking vehicles before
the effective filling date of the claimed invention modify Keays with the teaching of VanderZanden in order to ensure that the user of the vehicle has promptly locked the vehicle using a lock so that only qualified user can unlock the lock and operate the vehicle in the future.
	For claim 15, is interpreted and rejected as discussed with respect to claim 9.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Takata (US 2010/0043524)
	Sezanayev (US 2013/0285816)
	OZ et al. (US 2018/0285832)	

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689